Citation Nr: 0317801	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2000 for the award of Department of Veterans Affairs 
compensation for dependents.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for alopecia 
universalis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1988 to June 
1991.

This appeal arises from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO granted 
entitlement to VA compensation for the veteran's dependents, 
effective from March 1, 2000.  The veteran contested the 
effective date of this award.

On a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in March 2001, the veteran requested a hearing 
before a traveling Veterans Law Judge (VLJ) of the Board of 
Veterans' Appeals (Board) sitting at the RO.  He was notified 
by a letter issued in mid-June 2002 to his last reported 
address that this hearing was scheduled for a date in late 
July 2002.  The veteran failed to appear for this hearing.

With respect to the claims of entitlement to increased 
ratings for PTSD and alopecia universalis, the Board finds 
that the veteran has filed a notice of disagreement with the 
RO's denial of these issues, thereby initiating, but not 
perfecting, an appeal.  Therefore, for reasons that are 
discussed in more detail below, the issues on appeal have 
been recharacterized as shown above.  

The veteran also appears to have filed an informal claim to 
reopen the issue of entitlement to service connection for an 
undiagnosed illness characterized by chronic diarrhea.  See 
38 C.F.R. § 3.155 (2002).  The Board finds that this issue is 
not properly before it at the present time and that it is not 
inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  In a letter of February 2000, VA informed the veteran of 
the effective date (March 1, 2000) of his award of VA 
compensation for his dependents.

2.  The RO issued a Statement of the Case (SOC) in August 
2000 addressing the issue of the effective date of the award 
of VA compensation for the veteran's dependents.  The cover 
letter to the SOC specifically informed the veteran of the 
need to submit a substantive appeal (VA Form 9) in order to 
perfect an appeal to the Board.

3.  The veteran did not file a substantive appeal addressing 
the issue of the effective date of the award of VA 
compensation for the his dependents within one year of the 
February 2000 denial or within 60 days from the issuance of 
the August 2000 SOC.


CONCLUSION OF LAW

Lacking a timely substantive appeal for the claim of 
entitlement to an effective date earlier than March 1, 2000 
for the award of VA compensation for dependents, the Board 
does not have jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302(b), 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Regarding the issue of an earlier effective date for the 
award of VA compensation for dependents, the Board does not 
address or have before it for consideration any issue as to 
the substance of the veteran's claim or the adequacy of the 
development of this claim.  The question of whether the 
veteran was notified what information or evidence would help 
support his claim, or whether appropriate assistance was 
provided, is not for the Board to consider unless an appeal 
is properly before it on the substantive issues.  The 
question before the Board at this juncture is only whether 
the veteran has properly placed this issue in appellate 
status.  As will be discussed below, appropriate notice has 
been given to him of the requirements to perfect his appeal 
and of the Board's consideration of these preliminary, 
jurisdictional matters.  No issue of compliance with the VCAA 
is accordingly before the Board regarding the current claim.

Regardless of the applicability of the VCAA, the veteran was 
given notice by letter of April 2003 that the Board was going 
to consider whether the substantive appeal in the issue noted 
above was adequate and/or timely and given an opportunity to 
request a hearing or present argument related to this issue.  
See 38 C.F.R. § 20.203 (2002).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board's consideration of this issue does not violate the 
veteran's procedural rights.  The April 2003 letter to the 
veteran provided him notice of the pertinent regulations, as 
well as notice of the Board's intent to consider the issue.  
He was given 60 days to submit argument on this issue and 
provided an opportunity to request a hearing.  The veteran 
did not respond to this request.


Submission of a Timely Substantive Appeal Concerning The 
Issue of Entitlement to An Effective Date Earlier Than March 
1, 2000 for The Award of VA Compensation for Dependents.

The law provides that "...questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3); see 
VAOPGCPREC 9-99.  The initial question that must be resolved 
is whether the Board has jurisdiction to consider the 
foregoing issue. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The 
notice of disagreement (NOD) and the substantive appeal must 
be filed with the activity/office that entered the 
determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300. 

After an NOD is filed, a SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). 

However, if a claimant has not yet perfected an appeal and VA 
issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  See 38 C.F.R. 
§ 20.1103.

In a letter sent on February 9, 2000, the RO informed the 
veteran that he was entitled to VA compensation for his 
dependents effective from March 1, 2000.  This letter was 
sent to his last reported address as noted on the VA Form 21-
686c (Declaration of Dependents) received in early February 
2000.  Included with this letter was a VA Form 4107 that 
informed him of his appellate rights and the need to submit a 
timely Notice of Disagreement (NOD) and substantive appeal in 
order to perfect his appeal to the Board.  A timely NOD was 
received.

The RO issued a SOC regarding this issue in late August 2000, 
again to the veteran's last reported address noted on the 
NOD.  Instructions included with a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) enclosed with the SOC informed 
the veteran that he had 60 days to perfect his appeal of the 
issues by submitting a substantive appeal or VA Form 9.  As 
noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an 
SSOC (in certain circumstances) or the remainder of the one-
year period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period expired on February 9, 2001, which is the longer of 
the two periods in this case and this date governed as the 
appeals period within which the veteran was required to 
perfect his appeal.  The veteran did not submit any type of 
document or correspondence within this period that could be 
recognized as a substantive appeal.  

A Report of Contact (VA Form 119) dated in early September 
2000 noted an inquiry from the veteran's Congressman, but 
this contact did not indicate that the veteran desired to 
perfect his appeal to the Board.  See also 38 C.F.R. § 20.301 
(A Substantive Appeal may be filed by a claimant personally 
or by his or her representative if a proper power of attorney 
or declaration of representation is of record.).  In fact, 
the Congressional office in question indicated that it was 
going to "close out [its] inquiry" based on information 
that a SOC had been sent to the veteran.  A VA Form 9 (Appeal 
to the Board of Veterans' Appeals) was received from the 
veteran in March 2001, but he failed to indicate in this 
document any desire to appeal the issue of the effective date 
of his award of dependent compensation.  Regardless, this 
Form 9 would not have been a timely substantive appeal 
regarding the February 2000 decision.  Finally, a VA Form 646 
was received from the veteran's representative in June 2002 
that contended that the veteran was entitled to an earlier 
effective date for the award of dependent compensation.  
However, this document is also untimely in regards to the 
February 2000 decision.  Moreover, no additional relevant 
evidence was received during the one-year appeal period that 
would require the issuance of a SSOC.  The record does not 
show that VA ever received a request from the veteran for 
more time to file his substantive appeal.  Based on this 
analysis, the Board finds that the veteran has not submitted 
the requisite substantive appeal regarding the issue of 
entitlement to an effective date earlier than March 1, 2000 
for the award of VA compensation for dependents.

This appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303.  
Since the veteran did not perfect his appeal by filing a 
timely substantive appeal, his claim must be dismissed.




ORDER

As the veteran has failed to perfect an appeal, the claim of 
entitlement to an effective date earlier than March 1, 2000 
for the award of VA compensation for dependents is dismissed.


REMAND

In a rating decision of March 2000, the RO denied entitlement 
to increased evaluations for both PTSD and alopecia 
universalis, and both disorders were continued at an 
evaluation of 30 percent disabling.  The veteran was notified 
of this decision and his appellant rights in a letter that 
was issued on March 23, 2000.  In a VA Form 9 received on 
March 23, 2001, the veteran expressed his disagreement with 
the March 2000 decision.  A SOC was not issued regarding 
these issues.

Based on this evidence, the Board finds that the appellant 
has submitted a timely NOD regarding the issues of 
entitlement to increased evaluations for PTSD and alopecia 
universalis.  This NOD (the VA Form 9) was apparently 
received exactly one year after notification of the RO's 
determination and therefore has been timely submitted.  See 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  Under the 
circumstances, these issues are not yet ripe for appellate 
review and must be remanded to the RO to insure protection of 
the veteran's due process rights.  See 38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 
238 (1999). 

The Board takes this opportunity to inform the appellant and 
his representative that he must submit a timely substantive 
appeal (VA Form 9) after the issuance of a SOC if he wishes 
for the Board to conduct appellate review of the issues of an 
increased evaluation for PTSD and alopecia universalis.  
Without a timely substantive appeal regarding these issues, 
the Board has no jurisdiction to review this claim.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.



Therefore, this case is REMANDED to the RO for the following:

The RO should issue an SOC regarding its 
March 2000 decision denying increased 
evaluations for PTSD and alopecia 
universalis.  The appellant and his 
representative should then be given the 
opportunity to respond thereto.  Only if 
the appellant submits a timely 
substantive appeal (VA Form 9) should 
this issue be referred back to the Board 
for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



